DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 7 objected to because of the following informalities:  
Re claim 1, it is recommended the claim be amended to specify that the AC power supply is a "multi-phase AC power supply", "three-phase AC power supply" or similar, to avoid confusion since there are multiple references to properties specific to a multi-phase system in the claim and in dependents (e.g. neutral point, phase voltages, line voltages, etc.), whose scope may become unclear if the context of a multi-phase AC power supply and multi-phase AC lines is not required.
Re claim 7, the claim should be amended: "wherein the control unit is configured to monitor whether the phase voltages detected by the phase voltage detecting unit include fluctuations having a frequency corresponding to [[the]] a carrier frequency of the converter and whether the line-to-line voltages detected by the line-to-line voltage detecting unit include fluctuations having a frequency corresponding to [[a]] the carrier frequency of the converter, thereby detecting the failure" to correct introduction and reference to the carrier frequency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"control unit" in claim 1, understood as corresponding to a processor/control circuit/control device and equivalents thereof for performing the associated control functions as would be well-understood by those of skill in the art. Note that also the various "detecting units" are similarly understood to refer to detection circuits/devices performing electronic detection of their respectively recited parameters as well.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US2021/0175742) in view of Levran (US5491624).
Re claim 1, Hayashi teaches an uninterrupted power supply apparatus (see Fig. 1), comprising: 

a converter (converter <3>, see [0043], Fig. 1) configured to convert the AC power of the input lines into DC power for output to intermediate lines (DC lines <L1-L3>); 
a power storage unit (battery <B1>, see [0051], Fig. 1) connected to the intermediate lines; 
an inverter (inverter <4>, see [0046], Fig. 1) configured to convert DC power of the intermediate lines into AC power for output to output lines (AC phase lines between inverter <4> and load <42>, see Fig. 1); 
grounding capacitors (capacitors <11R,11S,11T>, see [0039], Fig. 1) connected between the input lines and a ground (see Hayashi: [0037], [0099], Fig. 1 regarding neutral being ground/0V; see also obviousness reasoning below); 
a phase voltage detecting unit (voltage detector <31>) configured to detect phase voltages between the input lines and the ground (see Hayashi: [0055], Fig. 1 regarding detecting phase voltages <VR,VS,VT>; note that voltages are inherently a potential difference relative to a reference point, and it is implied to be with reference to the neutral/0 voltage level when not otherwise specified; alternatively, Official Notice is taken that it is well-known in the art of 3-phase power supply systems for monitoring of phase voltages to be performed between phase lines and neutral/ground, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the phase 
a control unit (control device <10>, power failure detector <33>) configured to monitor fluctuations of the phase voltages detected by the phase voltage detecting unit to detect a failure that causes abnormal voltage to the input lines (see Hayashi: [0056], [0059], [0068], Fig. 1 regarding failure detector and control device monitoring the phase voltage values; note that under broadest reasonable interpretation, detecting failure is recited as intended use only without specific further recitation of how the data is processed to determine presence/absence of the failure or further recitation of operations performed in response to determination of the failure). See Hayashi: [0036-0048], [0051-0059], [0068], [0099], Fig. 1. Note that other similar 3-phase UPS prior art systems may similarly apply while specific data processing for diagnosing particular kind of failures or specific responses to the types of failure based on the detecting are not recited.
Although Hayashi suggests that the neutral line and neutral voltages is set/treated as a ground voltage (see Hayashi: [0099], Fig. 1), Hayashi does not explicitly depict the corresponding connection of neutral and components to ground, though one of skill in the art may understand that such connection is implied. Levran further teaches that it is known in the art of 3-phase AC power supply systems for the system to be designed such that the 3-phase neutral point and filter capacitors are connected to ground, as well as phase voltages measured relative to neutral/ground (see Levran: 7:32-42, 13:65-14:17, Figs. 1, 2E-F regarding grounding incoming neutral of 3-phase AC power supply to define ground point, and also monitoring phase voltages relative to the neutral/ground for control of the system). It would have been 
Re claim 2, Hayashi in view of Levran teaches the uninterrupted power supply apparatus as claimed in claim 1, wherein the control unit is configured to monitor whether the phase voltages detected by the phase voltage detecting unit include fluctuations having a frequency corresponding to a carrier frequency of the converter, thereby detecting the failure (see Hayashi: [0056], [0059], [0068], Fig. 1 regarding failure detector and control device monitoring the phase voltage values, see [0043-0044], [0058], [0069-0071], [0075], [0100-0102], Figs. 1, 3, 6 regarding PWM control of converter <3> including a carrier/switching frequency, components of thereby being present in the converter input/output; note that under broadest reasonable interpretation, the claim does not recite specific manner of processing data to determine presence/absence of the failure or further recitation of operations performed in response to determination of the failure).
Re claim 3, Hayashi in view of Levran teaches the uninterrupted power supply apparatus as claimed in claim 2, wherein the control unit is configured to determine that the failure has occurred, upon detecting that the phase voltages detected by the phase voltage detecting unit include fluctuations having a frequency corresponding to the carrier frequency of the converter 
Re claim 19, Hayashi in view of Levran teaches the uninterrupted power supply apparatus as claimed in claim 1, wherein the AC power supply is a three-phase AC power supply (see Hayashi: [0037], Fig. 1), and the control unit is configured to monitor whether at least one of the phase voltages between the input lines and the ground includes fluctuations having a frequency corresponding to a carrier frequency of the converter during one or more cycles of the AC power from the AC power supply (see Hayashi: [0056], [0059], [0068], Fig. 1 regarding failure detector and control device monitoring the phase voltage values, see [0043-0044], [0058], [0069-0071], [0075], [0100-0102], Figs. 1, 3, 6 regarding PWM control of converter <3> including a carrier/switching frequency, components of thereby being present in the converter input/output; note that under broadest reasonable interpretation, the claim does not recite specific manner of processing data to determine presence/absence of the failure or further recitation of operations performed in response to determination of the failure).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Levran, as applied respectively above, further in view of Shigeta (US2021/0028719.
Re claim 6, Hayashi in view of Levran teaches the uninterrupted power supply apparatus as claimed in claim 1, but does not explicitly discuss providing line-to-line voltage detecting. Shigeta, however, teaches that it is known in the art of 3-phase UPS systems to provide a line-to- line voltage detecting unit configured to detect line-to-line voltages between the input lines, wherein the control unit is configured to monitor fluctuations in the phase voltages detected by the phase voltage detecting unit and fluctuations in the line-to-line voltages detected by the line-to- line voltage detecting unit, thereby detecting the failure (see Shigeta: [0039], [0056-0057], [0089-0090], Figs. 1, 4-5 regarding controller <5> including line voltage detection unit <21> detecting voltage between input phase lines; note that under broadest reasonable interpretation, the claim does not recite specific manner of processing data to determine presence/absence of the failure or further recitation of operations performed in response to determination of the failure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayashi in view of Levran to incorporate the teachings of Shigeta by providing line-to-line voltage detecting unit as recited for purposes of providing known UPS converter monitoring and control arrangement to allow for regulation of converter DC output from the three-phase AC phase lines and to prevent loop currents where bypass arrangements are provided (see Shigeta: [0036], [0051], [0090]).
Re claim 7, Hayashi, in view of Levran, further in view of Shigeta teaches the uninterrupted power supply apparatus as claimed in claim 6, wherein the control unit is configured to monitor whether the phase voltages detected by the phase voltage detecting unit include fluctuations having a frequency corresponding to the carrier frequency of the converter .

Allowable Subject Matter
Claims 4-5, 8-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-5, 8 are allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an uninterrupted power supply apparatus having components arranged and operated as recited in claims 1 and 2 or 6, respectively, and further: "wherein the control unit is configured to extract a frequency component including the carrier frequency from frequency components detected by performing a fast Fourier transform on the phase voltages detected by the phase voltage 
Claim 10 would be allowable for being dependent on claim 8.
Claims 9 are allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an uninterrupted power supply apparatus having components arranged and operated as recited in claims 1 and 6-7, and further: "wherein the control unit is configured to determine that the failure is a ground fault of the power storage unit, in response to detecting that the phase voltages detected by the phase voltage detecting unit include fluctuations having a frequency corresponding to the carrier frequency of the converter and that none of the line- to-line voltages detected by the line-to-
Claims 11-13, 15 would be allowable for being dependent on claim 9.
Claims 14 are allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an uninterrupted power supply apparatus having components arranged and operated as recited in claims 1 and 6-7, and further: "comprising filter capacitors connected to the input lines in a star connection, wherein the control unit is configured to determine that the failure is a failure of the filter capacitors, in response to detecting that the phase voltages detected by the phase voltage detecting unit include fluctuations having a frequency corresponding to the carrier frequency of the converter and that the line-to-line voltages detected by the line-to- line voltage detecting unit include fluctuations having a frequency corresponding to the carrier frequency of the converter". As discussed above, Hayashi, Shigeta, and similar prior art of record generally 
Claims 16-18 would be allowable for being dependent on claim 14.

Conclusion
In summary, it is recommended Applicant consider the prior art, the indicated allowable subject matter above, and address the noted Objections as appropriate. It is generally advised that the prior art broadly teaches the overall circuit arrangement, and general monitoring of the voltages for various reasons, and that allowable subject matter sufficiently claims details of the processing of the voltages to determine presence of carrier frequency above threshold value to determine presence of the failure, or specifies how presence of the carrier frequency in particular phase and line-line voltages are used to diagnose failure of specific components in the system. Applicant may contact the examiner to discuss possible amendments or the office action as needed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US2009/0213627) discloses a similar 3-phase UPS system monitoring phase voltages with analysis of frequency components to detect failures in the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836